DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with Hao Tan on August 30, 2021.

Please amend the applicant as follows:

4.	Claims 1 and 11 have been amended.

Claim 1, (Currently Amended) A method for controlling access of a user equipment (UE), executed by a base station in a high-speed moving device dedicated network, and the method comprising:
performing acts comprising:
in response to acquiring information of cells in a public network; acquiring history information, wherein the history information comprises cells that had been accessed by the UE previously; determining, according to the information of the cells in the public network and the history information, and
in response to receiving a number, recorded by the UE in a time unit, of pieces of information of neighbor cells of a serving cell of the UE; and determining the motion state of the UE according to a relation between the number and one or more preset numbers, and association information of the relation with the motion state; and 
	determining, according to the motion state, whether to control the UE to access a public network.

Claim 11, (Currently Amended) A base station in a high-speed moving device dedicated network, comprising a memory stored with processor-executable instructions, and a processor, wherein the processor is configured to:
determine a motion state of a UE that is coupled to the high-speed moving device dedicated network by performing acts comprising 
in response to acquiring information of cells in a public network; acquiring history information, wherein the history information comprises cells that had been accessed by the UE previously; determining, according to the information of the cells in the public network and the history information, and
in response to receiving a number, recorded by the UE in a time unit, of pieces of information of neighbor cells of a serving cell of the UE; and determining the motion state of the UE according to a relation between the number and one or more preset numbers, and association information of the relation with the motion state; and
determine, according to the motion state, whether to control the UE to access a public network.


Allowable Subject Matter
5.	Claims 1, 3-5, 7-11, 13-15, 17-20 are allowed.
6.       The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the closest prior art of record, Li (US 2018/0020330) teaches a method for controlling access of a user equipment (UE), executed by a base station in a high-speed moving device dedicated network, and the method comprising:
performing acts comprising:
in response to acquiring information of cells in a public network; acquiring history information, wherein the history information comprises cells that had been accessed by the UE previously; determining, according to the information of the cells in the public network and the history information, 
However, Li alone or in combination fails teaches or fairly suggest;
second data of cells in the high-speed moving device dedicated network that had been accessed by the UE previously; and determining the motion state of the UE according to at least one of the first data or the second data; and
in response to receiving a number, recorded by the UE in a time unit, of pieces of information of neighbor cells of a serving cell of the UE; and determining the motion state of the UE according to a relation between the number and one or more preset numbers, and association information of the relation with the motion state; and 
	determining, according to the motion state, whether to control the UE to access a public network.

Dependent claims 3-5, 7-10, and 13-15, 17-20 are allowable for the same reason as set forth above.



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641